USCA11 Case: 21-11871    Date Filed: 12/27/2021   Page: 1 of 5




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-11871
                Non-Argument Calendar
                ____________________

MUDHAFAR AMIN,
                                           Plaintiff-Appellant,
versus
SECRETARY, DEPARTMENT OF HOMELAND SECURITY,
DIRECTOR, US CITIZENSHIP AND IMMIGRATION
SERVICES,
DISTRICT DIRECTOR, CITIZENSHIP AND IMMIGRATION
SERVICE, ORLANDO, FLORIDA,
ORLANDO FIELD OFFICE, DIRECTOR, CITIZENSHIP AND
IMMIGRATION SERVICES,
USCA11 Case: 21-11871         Date Filed: 12/27/2021    Page: 2 of 5




2                      Opinion of the Court                 21-11871

                                              Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 8:18-cv-03054-TPB-CPT
                    ____________________

Before JORDAN, NEWSOM, and BRASHER, Circuit Judges.
PER CURIAM:
       Mudhafar Amin, an Iraqi citizen who unsuccessfully applied
for naturalization, appeals the judgment against him in his civil suit
seeking de novo review of that ruling. After a bench trial, the dis-
trict court concluded on three independent grounds that he was
not entitled to relief. Because he has abandoned a challenge to one
of those grounds, we grant summary affirmance to the govern-
ment.
                               I.

        Shortly after arriving in the United States, Amin’s wife, who
had recently given birth to their child, divorced him. He later failed
to disclose that prior marriage on his application for permanent res-
ident status and on other immigration forms. He eventually dis-
closed the marriage when he applied for naturalization. But he tes-
tified under oath during his interview that he had never given any
USCA11 Case: 21-11871        Date Filed: 12/27/2021     Page: 3 of 5




21-11871               Opinion of the Court                        3

U.S. Government official any information or documentation that
was false, fraudulent, or misleading; and that he had never lied to
any U.S. government official to gain entry or admission into the
United States or to gain an immigration benefit.
        U.S. Citizenship and Immigration Services denied his appli-
cation for naturalization because of his previous misstatements
about his marriage and his false testimony concerning those mis-
statements in his naturalization interview. It also stated that he
failed to submit requested evidence of his divorce and that he did
not demonstrate good moral character. Amin requested a hearing,
and USCIS affirmed its order.
       Amin filed a lawsuit in federal district court seeking de novo
review of the denial of his application for naturalization. After a
bench trial, the district court concluded that USCIS properly denied
the application. Amin then timely appealed the district court’s de-
cision. The government moved for summary affirmance, arguing
that Amin had abandoned any argument regarding his good moral
character. It also moved for a stay of the briefing schedule, which
we granted in part pending the result of the motion for summary
affirmance.
                               II.

       After a bench trial, we ordinarily review the district court’s
conclusions of law de novo and its findings of fact for clear error.
Proudfoot Consulting Co. v. Gordon, 576 F.3d 1223, 1230 (11th
Cir. 2009). Summary disposition is appropriate where “the position
USCA11 Case: 21-11871         Date Filed: 12/27/2021     Page: 4 of 5




4                       Opinion of the Court                 21-11871

of one of the parties is clearly right as a matter of law so that there
can be no substantial question as to the outcome of the case, or
where, as is more frequently the case, the appeal is frivolous.”
Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
1969).
                               III.

       “When an appellant fails to challenge properly on appeal
one of the [independent] grounds on which the district court based
its judgment, he is deemed to have abandoned any challenge of
that ground, and it follows that the judgment is due to be af-
firmed.” Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680
(11th Cir. 2014). Here, the district court provided three independ-
ent grounds for its decision: (1) Amin made material misrepresen-
tations and thus acquired permanent residency by unlawful means;
(2) he could not demonstrate that he had good moral character, as
required under 28 U.S.C. § 1427(a), because he lied during his nat-
uralization interview; and (3) he failed to produced items requested
in a Request for Evidence when those items were available. In his
brief, Amin challenges the first and third of those grounds, but he
says nothing of the second. He therefore “abandoned any challenge
of that ground.” See Sapuppo, 739 F.3d at 680. And because his fail-
ure to show good moral character was dispositive of his claim, see
28 U.S.C. § 1427(a), the government’s position is “clearly right as a
matter of law.” See Davis, 406 F.2d at 1162. It thus follows that
summary affirmance is warranted.
USCA11 Case: 21-11871     Date Filed: 12/27/2021   Page: 5 of 5




21-11871             Opinion of the Court                     5

     The government’s motion for summary affirmance is
GRANTED. Its motion to stay the briefing schedule is DENIED IN
PART as moot.